EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eugene Perez on 07/28/2022.

The application has been amended as follows: 

In Claim 1, line 2-3, after “curable composition comprising:” INSERT --- equal to and ---.
In Claim 1, line 3, DELETE “98.5” and INSERT --- 98.7 ---.
In Claim 1, line 8, after “greater than 0.5 wt.%;” INSERT --- and wherein a total content of a compound with a molecular weight of not greater than 100 and a compound with a molecular weight of not less than 270, is equal to and not greater than 1.3 wt.%; ---.

CANCEL Claim 13.


Allowable Subject Matter
Claims 1-3, 5-12, and 14-20, are allowed.


Conclusion                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766      

/RANDY P GULAKOWSKI/Supervisory Patent Examiner, Art Unit 1766